DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 2, the prior art of record does not disclose nor suggest it be an obvious modification wherein a timing chip, the timing chip including: a first clock output to provide a first clock signal to the digital processor chip; a second clock output to provide a second clock signal to the transmitter chip; a third clock output to provide a third clock signal to the receiver chip; and -2-U.S. Application. No. 16/442,100Docket No. AB9653-USResponse to the Office Action dated October 20, 2021a clock source; the first clock signal, the second clock signal and the third clock signal to be based on the clock source; Referring to Claim 3, the prior art of record does not disclose nor suggest it be an obvious modification wherein the digital processor chip further includes: a transmit digital signal processor to generate the baseband radar waveform data; a memory to store the baseband radar waveform data; first serializer-deserializer circuitry in communication with the first serial port, the first serializer-deserializer circuitry to access the baseband radar waveform data from the memory, the first serializer-deserializer circuitry to write the accessed baseband radar waveform data to the first serial port; and -3-U.S. Application. No. 16/442,100Docket No. AB9653-US Response to the Office Action dated October 20, 2021 second serializer-deserializer circuitry in communication with the second serial port, the second serializer-deserializer circuitry to read the baseband received radar data from the second serial port; Referring to Claim 12, the prior art of record does not 
Claims 4-10, 14 and 15 are dependent on Claims 2, 3, 12 and 13 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646